Citation Nr: 9903708	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  97-07 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
hands and knees.

2.  Entitlement to service connection for a skin condition as 
a result of exposure to herbicides.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for residuals of chest 
surgery. 

5.  Entitlement to an increased rating for keratitis, corneal 
scar, and glaucoma, right eye, currently evaluated as 10 
percent disabling.

6.  Entitlement to an increased (compensable) rating for a 
duodenal ulcer with hiatal hernia, postoperative.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1950 to 
December 1954 and from January 1964 to April 1972.

This matter arises from April 1996 and February 1997 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, which denied the 
benefits sought on appeal.  The case has been referred to the 
Board of Veterans' Appeals (Board) for resolution.

At the outset, the Board notes that the claims for service 
connection for arthritis and for an increased rating for a 
right eye disability were not certified for appeal and were 
not addressed by the service representative in the informal 
hearing presentation.  In addition, it appears that the 
veteran's substantive appeal, filed in March 1997, is missing 
from the claims folder.  In April 1997, the veteran clearly 
stated his disagreement with the denial of service connection 
for arthritis and an increased rating for his right eye.  He 
was issued a statement of the case in April 1997, and a 
supplemental statement of the case in August 1997 with 
respect to both claims.  The RO subsequently indicated that 
the veteran's substantive appeal was filed but was not of 
record.  The RO sent a letter to the veteran in April 1997, 
requesting another substantive appeal and, approximately one 
month later, his representative submitted written argument 
relating to the issues of service connection for arthritis 
and for an increased rating for a right eye disability, 
thereby perfecting the veteran's appeal of both issues. 
The Board also notes that the veteran was scheduled for a 
Travel Board Hearing in July 1998, and failed to appear for 
the hearing.

A review of the record shows that an RO decision denied the 
veteran's claim for service connection for arthritis in 
February 1997.  The RO also made reference to a previous 
final RO decision in 1973, which denied service connection 
for cervical spine arthritis.  In August 1997 the claim for 
service connection for arthritis was amended to specify the 
hands and the knees.  As the last rating decision identified 
the hands and knees as the subjects of the claim, the Board 
will analyze the claim as service connection for arthritis of 
the hands and knees.  The question of whether the veteran is 
seeking service connection for arthritis of other joints, 
including of the cervical spine (which would require new and 
material evidence to reopen that claim) will be referred to 
the RO for clarification and any indicated development.

The claims for service connection for arthritis of the hands 
and feet and a skin disorder, and increased ratings for 
residuals of chest surgery and a duodenal ulcer with hiatal 
hernia, postoperative, will be addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  There is no medical evidence of a current diagnosis of 
hemorrhoids.

2.  The veteran's right eye keratitis, corneal scar, and 
glaucoma is productive of corrected visual acuity of 20/50 in 
the right eye, and old interstitial keratitis and iritis, 
with no evidence of active disease.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
hemorrhoids is not well grounded. 38 U.S.C.A. § 5107 (West 
1991).

2.  The schedular criteria for a disability evaluation in 
excess of 10 percent for keratitis, corneal scar, and 
glaucoma, right eye, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.84a, Diagnostic Codes 6001, 
6078, 6079 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Service Connection for Hemorrhoids

The veteran contends that he developed hemorrhoids during 
service that continue to bother him. 

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

As a preliminary to reaching the merits of a claim for 
service connection, the Board must first determine whether 
the claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The United 
States Court of Veterans Appeals (Court) has recently 
indicated that a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court held 
that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition either in service or during an 
applicable presumption period and that the veteran still has 
such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

Prior to reaching the merits of any claim for service 
connection, the Board must initially determine whether the 
veteran has crossed the threshold of establishing a well-
grounded claim.  Statutory law as enacted by the Congress 
charges a claimant for VA benefits with the initial burden of 
presenting evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim has been 
defined by the Court as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  "[W]here 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is 'plausible' or 'possible' is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F. 3d. 1464 
(Fed. Cir. 1997).

With regard to the claim for service connection for 
hemorrhoids, the veteran has failed to meet his initial 
burden of establishing that the claim is well grounded.

A June 1971 separation examination report noted the presence 
of mild, internal hemorrhoids.  The veteran had complained of 
bloody stools three months previously.  There was no record 
of previous complaint or finding with respect to hemorrhoids 
and no further findings or diagnoses after the June 1971 
report.

The post-service VA and private outpatient records associated 
with the claims file are without complaint, clinical finding, 
or reference to hemorrhoids.  A March 1994 VA outpatient 
evaluation noted that a rectal examination of the veteran was 
negative without reference to complaints of bleeding or 
hemorrhoids.  

In January 1997, the veteran was afforded a VA examination of 
his skin.  There was no rectal examination and no complaints 
regarding hemorrhoids or associated symptoms.  

As stated earlier, in order to establish a well-grounded 
claim, there must be, at a minimum, a diagnosed disability, 
and medical evidence relating a current disability to 
military service.  In the instant case, the veteran has no 
medical evidence of a current diagnosis of hemorrhoids. 

Accordingly, as the veteran has failed to submit evidence of 
well-grounded claim for service connection for hemorrhoids, 
the claim must be denied. 

The Board is aware of no circumstances in this matter which 
would constitute notice to the VA that relevant evidence may 
exist or could be obtained, which, if true, would serve to 
render plausible the claim for service connection denied 
herein.  See McKnight v. Gober, 131 F.3d 1483 (Fed.Cir. 
1997).  

In addition, as this decision explains the need for competent 
medical evidence to show that the veteran's hemorrhoids are 
related to military service, the Board views its discussion 
above sufficient to inform the veteran of the elements 
necessary to complete his application for service connection 
for the claimed disability.  Robinette v. Brown, 8 Vet. App. 
69, 77 (1995).  

II.  Increased Rating for Right Eye Keratitis, Corneal Scar, 
& Glaucoma

The veteran asserts that his eye condition is a disability 
that is more severe than reflected by the currently assigned 
rating.

The Board initially finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
veteran is seeking an increased rating an assertion of an 
increase in severity is sufficient to render the increased 
rating claim well-grounded.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).   

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  Where entitlement 
to compensation has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The veteran was granted service connection for keratitis, 
corneal scar, and glaucoma of the right eye effective 
December 1954.  Service medical records reveal treatment for 
recurrent herpetic keratitis of the right eye with an episode 
of glaucoma and iritis in June 1970.  He is currently 
assigned a 10 percent disability evaluation.  

In April 1996, the veteran was afforded a VA visual 
examination.  The examiner noted a history of corneal 
infection and scarring of the right eye but otherwise the 
veteran was doing well.  The veteran's visual acuity was 
reported as 20/20 far in the right eye uncorrected with 20/40 
corrected.  The left eye was reported as 20/300 uncorrected 
far vision with 20/20 corrected.  There was no indication of 
diplopia or visual field deficit.  There was no evidence of 
active keratitis and the corneal scar was reported as 
asymptomatic.  

The veteran was afforded another VA visual examination in 
December 1996.  He was noted to have a history of herpes 
zoster ophthalmicus in the right eye with past keratitis and 
secondary iritis and glaucoma.  He was also noted to have a 
history of diabetes mellitus for 12 years.  The veteran 
reported no complaints associated with his vision.  The 
physical examination reflected visual acuity of 20/50, 
corrected in the right eye and 20/30, corrected in the left 
eye.  The examiner noted the presence of a corneal stromal 
scar of the right eye, one place centrally and one place 
peripherally towards the 11 o'clock position.  The scars were 
not focal but more of a diffuse type representative of old 
interstitial keratitis.  The left eye cornea was normal.  The 
right iris demonstrated total iris transillumination with no 
pigment on the iris posterioraly at approximately 5 o'clock.  
Lens examination noted 2+ nuclear sclerosis bilaterally.  
Dilated fundus examination revealed a normal cup to disc 
ration 0.25 bilaterally.  There was background diabetic 
retinopathy in both eyes.  The examiner reported a diagnosis 
of old interstitial keratitis of the right eye; nuclear 
sclerotic cataracts, both eyes; background diabetic 
retinopathy, bilaterally.  He recommended that the veteran 
seek treatment if either the keratitis or iritis flared up, 
but he noted that the eye disorders were presently stable.  
He recommended annual evaluation of the diabetic retinopathy.  

The veteran's visual disability is evaluated pursuant to 
38 C.F.R. § 4.84a, Diagnostic Code 6001, which refers to 
keratitis.  The disability, in chronic form, is rated 
according to impairment of visual acuity or field loss, pain, 
rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  Impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 to 6079.  A 10 percent rating is 
warranted for impairment of central visual acuity when vision 
in one eye is correctable to 20/50 and vision in the other 
eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic 
Code 6078.  A 20 percent disability rating is warranted for 
visual acuity of 20/50 in one eye and 20/70 in the other eye.  
Diagnostic Code 6078.  If central visual acuity in both eyes 
is correctable to 20/40 or better, a noncompensable rating is 
assigned. 38 C.F.R. § 4.84a, Diagnostic Code 6079.

In the present case, the veteran is assigned a 10 percent 
rating for his right eye disability.  The medical evidence of 
record indicates that the veteran's right eye condition has 
been stable over the past several years without evidence of 
active keratitis or iritis.  Moreover, his visual acuity, as 
corrected, is 20/50 in his right eye and 20/30 in the left 
eye.  Although he does not clearly meet the schedular 
requirements for a compensable evaluation, the Board finds 
that his visual acuity most nearly approximates that of the 
10 percent rating requirement.  38 C.F.R. § 4.7 (1998).  
Moreover, the veteran's rating is protected as it has been in 
place for more than twenty years.  38 C.F.R. § 3.951(b) 
(1998).  

Accordingly, as the preponderance of the evidence is against 
the veteran's claim for a disability evaluation in excess of 
10 percent, an increased rating is not warranted.  

As the evidence of record with respect to the right eye 
disability is not in relative equipoise, the doctrine of 
reasonable doubt is not for application.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).   


ORDER

Having failed to submit evidence of a well-grounded claim, 
entitlement to service connection for hemorrhoids is denied. 

Entitlement to a disability evaluation in excess of 10 
percent for keratitis, corneal scar, and glaucoma of the 
right eye, is denied.


REMAND

The veteran contends that he has migratory arthritis that 
began during service in 1952.  Service medical records during 
the veteran's initial period of active duty (December 1950 to 
December 1954) show that he was evaluated and treated for a 
stiff neck in March 1953.  The separation examination report 
of October 1954 noted treatment in 1953 for cervical spine 
arthritis with no complications and no sequelae.  During his 
second period of active duty (January 1964 to April 1972), 
the veteran complained of multiple joint pains.  The service 
medical records reveal a contusion to his left knee in June 
1971 and a diagnosis of tendonitis.  In June 1971 the veteran 
reported stiffness and pain in his neck, hands, wrists, and 
knees.  The radiographs were within normal limits.  The 
medical officer reported a diagnosis of possible early 
arthritis that he was unable to classify.  In January 1972,  
the veteran complained of pain and swelling in his left knee.  
The diagnosis was reported as bursitis of the left knee.  It 
was noted to be a temporary condition.  

VA outpatient and private medical records from May 1992, note 
complaints of joint pain and a diagnosis of arthritis in the 
knees, ankles, fingers.  A March 1995 VA outpatient record 
notes a six month history of pain in the hands, and a 
diagnosis of osteoarthritis, and a November 1995 clinical 
note indicates a diagnosis of polyarthritis with a negative 
rheumatoid factor.  Private and VA outpatient treatment notes 
of August 1996 also refer to a history and diagnosis of 
arthritis involving the knees and hands.  The VA examinations 
of April 1996 and January 1997 did not evaluate the veteran's 
complaints of joint pain.  

In June 1997, the veteran submitted a May 1997 statement from 
a private physician.  The physician reported that she had 
evaluated the veteran in her rheumatology clinic for joint 
pain.  She stated that the veteran had erosive osteoarthritis 
of the hands and knees, confirmed by physical examination and 
radiographs.  She found no evidence of an inflammatory 
disorder such as gout or rheumatoid arthritis.  Her opinion 
was that the veteran's military service, in particular his 
active duty as a combat captain carrying heavy packs, could 
have contributed to his osteoarthritis. 

In assessing the evidence of record, the Board finds that the 
service medical records raise a suspicion of arthritis during 
service and both private and VA outpatient records confirm 
arthritis of the joints in recent years, particularly the 
hands and knees.  However, the inservice arthritis was not 
confirmed by X-ray examination and there is a considerable 
gap in time between the service medical records and the 
relevant post-service medical evidence dated some twenty 
years later.  The only medical evidence of record that 
suggests a causal link between current arthritis and service 
is the statement from Dr. Schwartzenberg, who indicates that 
there is a possibility of a link between certain duties in 
service and the veteran's arthritis of the hands and knees.  
While this later statement is rather equivocal, it is 
sufficient to well ground the claim, which gives rise to a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.103(a), 3.159 (1998).  Specifically, a thorough 
orthopedic examination that includes a complete review of the 
relevant evidence of record and an opinion that more fully 
addresses the contended causal relationship is warranted.  
Green v. Derwinski, 1 Vet. App. 121 (1991).

As to the veteran's claim for service connection for a skin 
disorder, he claims that he has a skin condition as a result 
of his exposure to Agent Orange while in Vietnam.

As noted previously, service connection may be established 
for a disease or disability that was incurred as a result of 
military service.  Service connection may also be granted 
when a veteran who served in the Republic of Vietnam between 
January 1962 and May 1975 develops certain specified chronic 
diseases within a particular time period after leaving the 
Republic of Vietnam.  That particular disease shall be 
presumed to have been incurred in service.  38 U.S.C.A. 
§ 1116 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (e) (1998).  

Service medical records show a diagnosis of urticaria of the 
hands, wrists, ankles and knees in September 1951.  The same 
month, a groin rash was diagnosed as possible tinea cruris.  
In October 1967, service medical records reveal that the 
veteran's skin was evaluated by biopsy secondary to 
complaints of an enlarging area of indentation.  The 
dermatologist reported a diagnosis of atrophoderma and the 
biopsy report indicated nonspecific degenerative change.  
There are no further complaints or clinical findings with 
respect to the veteran's skin. 

A March 1994 VA outpatient evaluation noted that the veteran 
had lesions on his forehead for several years, lesions on his 
chest, and skin changes in shoulders and arms.  The 
dermatologist reported a diagnosis of sebaceous hyperplasia 
and tinea versicolor.  An August 1996 VA physical examination 
report indicated that the veteran's skin was without rash.  

In January 1997, the veteran was afforded a VA examination of 
his skin.  He reported the presence of patches on his skin 
within three months of being in Vietnam.  He stated that 
antifungal cream helps with the patches but that they recur.  
He complained of the patches being unsightly and disfiguring.  
He stated that this part of his body was exposed to Agent 
Orange and he also wondered whether the nodules on his 
forehead were related to Agent Orange exposure.  The examiner 
noted that the veteran had multiple papules on his forehead 
without ulcer, scale, or erythema.  His skin also showed 
diffusely scattered patches of discoloration over the back 
and arms.  The diagnosis was sebaceous hyperplasia of the 
forehead and tinea versicolor.  The examiner noted that 
"[t]he only specific disability for agent orange exposure 
[was] the possibility that the skin lesions [were] related to 
this.

The January 1997 VA physician's statement raising the 
possibility of a causal relationship between a current skin 
disorder and service well grounds the claim.  Hence, there is 
a duty to assist the veteran in developing the facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. §§ 3.103(a), 3.159 (1998).  It is the Board's 
judgment that the veteran should be afforded a more complete 
dermatological examination which includes a complete review 
of all of the relevant medical evidence and an opinion 
addressing the question of whether it is as or more likely 
than not that there is a causal relationship between any skin 
disorder(s) current present and any incident of service, 
including exposure to Agent Orange.  Green, supra.

The veteran has also requested service connection for 
residuals of chest surgery and an increased rating for a 
duodenal ulcer with a hiatal hernia, which is currently 
evaluated as noncompensably disabling.  The veteran underwent 
chest surgery while on active duty (during surgery for his 
service-connected hiatal hernia).  Hence, there should at 
least be a surgical scar present.  The gastrointestinal 
condition was previously service connected and rated, and the 
veteran is asserting that a higher rating is now justified.  
Thus, the Board finds that his claims are "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  Pursuant to its 
duty to assist, the VA may be required to provide a new 
medical examination to obtain evidence necessary to 
adjudicate the increased rating claim.  Id., citing Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).

After a preliminary review of the record, the Board finds 
that additional development is warranted prior to rendering a 
decision on the veteran's claims for service connection for 
residuals of chest surgery and for an increased disability 
evaluation for a duodenal ulcer with a hiatal hernia, 
postoperative. 
With respect to the veteran's claim for residuals of chest 
surgery, the Board notes that the service medical records 
indicate that the veteran had transthoracic surgery during 
service on two occasions to remedy his esophageal hiatal 
hernia.  The veteran clearly has a chest scar as the result 
of this surgery which has not been medically evaluated.  

The veteran has been service connected for a duodenal ulcer 
since December 1954.  During the pendency of this appeal, the 
RO amended the disability to include a postoperative hiatal 
hernia.  However, the RO failed to address the rating 
criteria applicable to a hiatal hernia it the February 1997 
supplemental statement of the case.  The veteran should be 
provided with the applicable rating criteria.

In reviewing the veteran's private and VA outpatient records, 
the Board observes that the veteran complained repeatedly of 
symptoms of reflux, dysphagia, and pyrosis, yet it is not 
apparent from the record whether the symptoms are 
attributable to the postoperative hiatal hernia or to the 
duodenal ulcer.  The April 1996 VA examination report showed 
no active reflux disease.  The January 1997 VA examination 
report indicated active reflux symptomatology.  However, the 
examiner did not perform a complete gastrointestinal 
evaluation.  In addition, the veteran was recommended to have 
an upper endoscopy in 1996, which he apparently canceled.  
There is no further reference to the procedure and it is 
unclear whether it was ever rescheduled.  

Therefore, in view of the need for further medical evaluation 
and adherence to due process regarding the rating criteria 
for hiatal hernia, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a VA 
dermatological examination for the 
purposes of determining the etiology of 
any skin disorder(s) that may be present, 
and to determine the current status of a 
chest scar due to inservice surgery for a 
hiatal hernia in 1966.  The claims file 
should be made available to the examiner.  
All indicated tests should be performed.  
The examiner should opine whether it is 
as or more likely than not that any skin 
disorder currently present is causally 
linked to any incident of the veteran's 
active service, including claimed 
exposure to Agent Orange.  The examiner 
should also describe the chest scar, 
including the size (length, depth), and 
the absence or presence of any 
tenderness, ulceration, or effect on 
movement in adjacent extremities.  

2.  The veteran should undergo a VA 
orthopedic examination for the purpose of 
determining the etiology of his multiple 
joint arthritis, including of the hands 
and feet.  The claims file should be made 
available to the examiner.  All indicated 
tests should be performed.  The examiner 
should opine whether it is as or more 
likely than not that any arthritis 
currently present is causally linked to 
any incident of the veteran's active 
service, including his active duty as a 
combat captain carrying heavy packs, 
which was suggested as a possible 
etiological factor in Dr. 
Schwartzenberg's May 1997 statement.

3.  The veteran should be afforded a 
gastrointestinal examination to determine 
the current severity of his service-
connected duodenal ulcer and 
postoperative hiatal hernia.  The 
examiner should comment upon the 
veteran's report of symptomatology and 
offer an opinion whether the recurrent 
epigastric distress associated with 
dysphagia, pyrosis, and regurgitation is 
productive of considerable impairment of 
health.  The examiner should also offer 
an opinion as to the status of the 
veteran's duodenal ulcer and whether it 
is stable or active.  The examiner must 
review the claims file, including the 
veteran's hernia surgery, as recorded in 
the service medical records.  All 
indicated tests and any additional 
examinations deemed necessary should be 
performed. 

4.  When the development requested had 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  The RO should 
readjudicate the claim for service 
connection for residuals of chest surgery 
in conjunction with the thoracic scar.  A 
supplemental statement of the case should 
be issued identifying the specific rating 
requirements for the veteran's hiatal 
hernia.  If the benefits sought on appeal 
are denied, the veteran should be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review. 

The purpose of this REMAND is to obtain additional 
development and to comply with due process requirements.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.




		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


